
	

114 HR 3026 IH: Tribal TANF Fairness Act of 2015
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3026
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Cook introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend part A of title IV of the Social Security Act to clarify the authority of tribal
			 governments in regard to the Temporary Assistance for Needy Families
			 program.
	
	
 1.Short titleThis Act may be cited as the Tribal TANF Fairness Act of 2015. 2.Self-determination authoritySection 412 of the Social Security Act (42 U.S.C. 612) is amended by adding at the end the following:
			
 (j)Rule of interpretationNotwithstanding subsection (e)(1), a tribal government (including a tribal government participating in an intertribal consortium) may lease land held in trust or in fee, at a fair market rate (as verified by an independent appraisal prepared in accordance with the Uniform Standards of Professional Appraisal Practice), for the administration of a tribal family assistance grant by the tribal government or the intertribal consortium..
		
